

Exhibit 10(w)


[GRANT NUMBER]




RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN


Dear [Employee Name]:
Preliminary Statement
As an employee of Comtech Telecommunications Corp. (the “Company”) or an
Affiliate, pursuant to Section 11.1 of The Comtech Telecommunications Corp. 2000
Stock Incentive Plan, as amended (the “Plan”), you were granted on [Date] (the
“Grant Date”), pursuant to the terms of the Plan and this Restricted Stock Unit
Agreement (this “Agreement”), the number of restricted stock units (the “RSUs”)
set forth below. Each RSU represents one (1) share of the Company’s common
stock, $.10 par value per share (the “Common Stock”).
The terms of the grant are as follows:
1. Grant of RSUs. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, on the Grant Date you were granted [#]
RSUs (the “Award”).
2. Vesting. The Award shall vest in equal installments over a five (5) year
period, commencing on the Grant Date, at the rate of 20% effective on each of
the first through fifth anniversaries of the Grant Date; provided that you have
not incurred a Termination of Employment (as defined below) prior to the
applicable vesting date. The date that an RSU becomes vested shall be referred
to herein as the “Vesting Date”.
There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and all vesting shall occur only on the appropriate Vesting Date.
3. Payment. Subject to the terms of this Agreement and the Plan, you shall
receive one share of Common Stock with respect to each vested RSU subject to the
Award within thirty (30) days following the applicable Vesting Date (such date
of settlement, the “Settlement Date”). For purposes of this agreement,
“Termination of Employment” means termination of employment as defined in
Section 2.56 of the Plan.
4. Dividend Equivalents. Any cash or Common Stock dividends paid on shares of
Common Stock underlying an RSU prior to the Settlement Date for such RSU shall
be credited to a dividend book entry account on your behalf (any such credited
amount, a “Dividend Equivalent”). Any cash Dividend Equivalents shall not be
deemed to be reinvested in shares of Common Stock and will be held uninvested
and without interest. Your right to receive any Dividend Equivalents with
respect to cash dividends shall vest only if and when the related RSU vests, and
an amount equal to such cash dividends shall be paid to you in cash on the
applicable Settlement Date on which the related RSU is settled. Your right to
receive any Dividend Equivalents with respect to dividends of Common Stock shall
vest only if and when the related

        





--------------------------------------------------------------------------------



RSU vests, and on the applicable Settlement Date on which the related RSU is
settled you will be paid an amount in cash equal to the Fair Market Value of the
Common Stock underlying such dividend as of the applicable Settlement Date.
Prior to the payment thereof, any Dividend Equivalents will be encompassed
within the term “Award” with respect to the relevant RSUs.
5. Termination. Any RSUs (including any Dividend Equivalents credited thereupon)
that are not vested upon your Termination of Employment shall, upon such
Termination of Employment, terminate and be forfeited in their entirety as of
the date of such Termination of Employment.
6. Detrimental Activity. In the event you engage in Detrimental Activity prior
to, or during the one year period following the vesting of any RSUs, the
Committee may direct that all unvested RSUs and all vested but unpaid RSUs
(including any Dividend Equivalents credited thereupon) shall be immediately
forfeited to the Company and that you shall pay over to the Company an amount
equal to the amount realized at the time of vesting of any RSUs or any Common
Stock or Dividend Equivalents paid in connection therewith which had vested in
the period referred to above.
7. Restriction on Transfer. The Award is not transferable other than by will or
by the laws of descent and distribution. In addition, the Award shall not be
assigned, negotiated, pledged or hypothecated in any way (whether by operation
of law or otherwise), and the Award shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, negotiate,
pledge or hypothecate all or part of the Award or in the event of any levy upon
the Award by reason of any execution, attachment or similar process contrary to
the provisions hereof, the Award shall immediately become null and void.
8. Rights as a Stockholder. Except as otherwise specifically provided herein,
you shall have no rights as a stockholder with respect to any shares of Common
Stock covered by the Award unless and until you have become the holder of record
of the shares of Common Stock.
9. Provisions of Plan Control. This grant is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, Section
17.13 of the Plan (Section 409A of the Code) and the amendment provisions of the
Plan, and to such rules, regulations and interpretations relating to the Plan as
may be adopted by the Board of Directors of the Company and as may be in effect
from time to time. Any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan. The Plan is incorporated herein
by reference. If and to the extent that this grant conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this grant shall be deemed to be modified accordingly.
10. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by United
States mail, to the appropriate party at the address set forth below (or such
other address as the party shall from time to time specify):
If to the Company, to:
Comtech Telecommunications Corp.
68 South Service Road, Suite 230
Melville, NY 11747
Attention: Secretary
If to you, to the address indicated after your signature at the end of this
Agreement.

        



--------------------------------------------------------------------------------



11. Withholding. You shall be solely responsible for all applicable foreign,
federal, state, and local taxes with respect to the RSUs and the payment of
Common Stock thereunder; provided, however, that at any time the Company is
required to withhold any such taxes, you shall pay, or make arrangements to pay,
in a manner satisfactory to the Company, an amount equal to the amount of all
applicable federal, state and local or foreign taxes that the Company is
required to withhold at any time, including, if then permitted by the Company,
by electing to reduce the number of shares of Common Stock otherwise then
deliverable to you under this Award. In the absence of such arrangements, the
Company or one of its Affiliates shall have the right to withhold such taxes
from any amounts payable to you, including, but not limited to, the right to
withhold shares otherwise deliverable to you under this Award. If the Company
has announced that it will withhold shares in the absence of alternative
arrangements, you must make arrangements for such alternative payment (if you
wish to do so) either 60 days in advance of the applicable tax date or at a time
when you are not otherwise precluded from trading Common Stock under the
Company’s insider trading policies (unless otherwise determined by the Company).
For clarity, the Company will not withhold, or permit you to require that the
Company withhold, taxes in excess of the statutory minimums (e.g., federal,
state and local taxes, including payroll taxes) and the Company, as a matter of
practice, will not withhold taxes in excess of statutory minimums. If a taxing
authority or jurisdiction has multiple statutory withholding rates to choose
from, the lowest withholding rate must be withheld.
12. Securities Representations. The grant of the Award and issuance of shares of
Common Stock upon settlement of the Award shall be subject to, and in compliance
with, all applicable requirements of federal, state or foreign securities law.
No shares of Common Stock may be issued hereunder if the issuance of such shares
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which such shares may then be listed. As a
condition to the settlement of the Award, the Company may require you to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation.
The shares of Common Stock are being issued to you and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties. You acknowledge, represent and warrant that:
(a)    you have been advised that you may be an “affiliate” within the meaning
of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and in this
connection the Company is relying in part on your representations set forth in
this section.
(b)    If you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, the shares of Common Stock issued to you must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such shares of Common Stock and the Company is under no
obligation to register the shares (or to file a “re-offer prospectus”).
(c)    If you are deemed to be an affiliate within the meaning of Rule 144 of
the Act, you understand that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sales of the shares of Common Stock
may be made only in limited amounts in accordance with such terms and
conditions.



        



--------------------------------------------------------------------------------



13. Miscellaneous. You agree that the award of the RSUs hereunder and payment of
Common Stock and any Dividend Equivalents credited thereunder is special
incentive compensation that will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.
14. Right to Terminate Employment. Neither the Plan nor the grant of the Award
hereunder shall impose any obligations on the Company or an Affiliate and/or the
stockholders of the Company to retain you as an employee, nor shall it impose
any obligation on your part to remain as an employee of the Company or an
Affiliate.
15. Agreement and Grant Not Effective Unless Accepted. By selecting the “Accept”
button below you agree (i) to enter into this Agreement electronically, and (ii)
to the terms and conditions of the Agreement. Until you select the “Accept”
button below, this Award shall not be effective and if you do not select the
“Accept” button within 14 days from the date the Agreement is made available to
you electronically this Award shall be null and void.





        

